DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, and 6-11 are objected to because of the following reasons:
With respect claim 2, the term “at least one slip additive” has full antecedent basis as “the slip additives” as specified in claim 1.
With respect to claim 4, the term “slip additive” has full antecedent basis as “the slip additives” as specified in claim 1.
With respect to claim 6, the term “radiation-curable compound” has full antecedent basis as “the at least one radiation-curable compound” as specified in claim 1.
With respect to claim 7, the term “at least one particulate surface modification agent” has full antecedent basis as “the surface modification agents” as specified in claim 1.
With respect to claim 8, the term “particulate surface modification agent” has full antecedent basis as “the particulate surface modification agents” as specified in claim 1.
With respect to claims 9 and 10, the term “at least one slip additive” has full antecedent basis as “the slip additives”, and the term “at least one particulate surface modification agent” has full antecedent basis as “the particulate surface agents”, as specified in claim 1.
With respect to claim 11, the term “a slip additive” has full antecedent basis as “the slip additives”, and the term “a particulate surface modification agent” has full antecedent basis “the particulate surface modification agents”, as specified in claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claims 19 and 20, the term “the long wavelength UV light” does not have antecedent basis and should have the term “light” replaced with “radiation”. 
With respect to claims 21 and 22, the term “the short wavelength UV light” does not have antecedent basis and should have the term “light” replaced with “radiation”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

With respect to claim 3, the at least one surface conditioner additive of claim 1 is limited with closed Markush language and does not allow for use of open transitional language “comprises” as specified in claim 3.
With respect to claim 7, the at least one surface conditioner additive of claim 1 is limited with closed Markush language and does not allow for use of open transitional language “comprises” as specified in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, and 12-24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju (KR 2005-108297, machine translation).
With respect to claims 1, 2, 4, 6-8, 15-16, 19, 20, 22, and 24, Ju discloses a UV curable coating composition that is “dual curable” (title, abstract) prepared by applying a at least 40 wt % radiation curable acryl monomer, 1-8 wt % two photoinitiators wherein one absorbs at 200-350 nm and another at 300-480 nm, and 3-15 wt % of a quenching agent (page 3, first full paragraph) and solidifying with a 
With respect to claim 5, in Example 1, exemplified monomer includes urethane acrylate, hexanediol diacrylate and trimethylolpropane triacrylate (page 5, last paragraph).
With respect to claims 12-14, Ju discloses that photoinitiator includes inter alia phosphine oxide and 2-hydroxy-2-methyl-1-phenyl-1-propanone (single photoinitiator capable of absorption of both short and long wavelength UV radiation) (page 4, 4-5 full paragraphs).
With respect to claim 17, Ju does not disclose adding non-reactive solvent.
With respect to claim 18, in the examples, the coating composition is applied to polycarbonate which is a thermoplastic(page 5, last paragraph).
With respect to claim 21, in the examples, a mercury arc lamp is used (page 5, last paragraph).
With respect to claim 23, in the examples, a coaing having thickness of 45 μm is prepared (page 5, last paragraph)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR 2005-108297, machine translation).

Ju discloses that the quenching agent can be wax or silica, however, it fails to disclose using both simultaneously.
Even so, It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize both wax (i.e., slip additive) and silica (i.e., particulate surface modification agent) in the method taught by Ju.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR 2005-108297, machine translation) in view of Bishop (US 7,276,543).
The discussion with respect to Ju in paragraph 5 above is incorporated here by reference.
Ju discloses that the quenching agent provides surface smoothness (page 4, last full paragraph), however, it fails to disclose that the quenching agent (i.e., surface conditioner additive) includes silicone polyether.
Bishop discloses an acrylic radiation curable resin composition (abstract) and teaches additives such as coating surface improvers include dimethylsiloxane polyether (col. 16, lines 15-17 and 41-42), i.e., silicone polyether.
Given that both Ju and Bishop are drawn to acrylic radiation curable resin coatings compositions comprising additives that provide surface smoothness and further given that such additives include silicone polyether as taught by Bishop, it would have been obvious to one of ordinary skill in the art to utilize a dimethylsiloxane polyether as a quenching agent (i.e., surface conditioner additive) in the method of Ju.  Case law holds that the selection of a known material based on its suitability for its prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 13, 16, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 31 of copending Application No. 16/498,497 (published as US 2020/0102472). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US appl ‘497 claims a method of forming a soft touch coating on a surface of substrate by applying a layer of a coating composition and exposing the coating composition to long wavelength UV radiation and subsequently short wavelength UV radiation, wherein the coating composition comprises a radiation-curable compound, at least one surface conditioner additive selected from slip and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn